Affirmed; Opinion Filed May 24, 2019.




                                                     In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                            No. 05-18-01100-CR
                                            No. 05-18-01101-CR
                                            No. 05-18-01102-CR
                         LILJUAN RICHARDSON LAWRENCE, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                 Trial Court Cause Nos. F17-29751-L, F17-29752-L, F17-29753-L

                                  MEMORANDUM OPINION
                               Before Justices Myers, Molberg, and Carlyle
                                        Opinion by Justice Carlyle
         Appellant Liljuan Richardson Lawrence waived a jury and entered a guilty plea to one

charge of evading arrest or detention with a motor vehicle and two charges of abandoning a child

without intent to return. The trial court found him guilty and sentenced him to ten years’

imprisonment in each case, to run concurrently.

         On appeal, appellant’s attorney filed a brief in which he concludes the appeals are wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), because it presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance.1 Counsel appears to have delivered a copy of the brief


   1
       See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
to appellant. We advised appellant of his right to file a pro se response, but he did not do so.2 We

have reviewed the record and counsel’s brief.3 We agree the appeals are frivolous and without

merit, finding nothing in the record that might arguably support the appeals.

        We affirm the trial court’s judgments.




                                                             /Cory L. Carlyle/

                                                             CORY L. CARLYLE
                                                             JUSTICE

Do Not Publish
TEX. R. APP. P. 47
181100F.U05




    2
      See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se
response to counsel’s Anders brief).
    3
     See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in
Anders cases).
                                                      –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LILJUAN RICHARDSON LAWRENCE,                        On Appeal from the Criminal District Court
 Appellant                                           No. 5, Dallas County, Texas
                                                     Trial Court Cause No. F17-29751-L.
 No. 05-18-01100-CR        V.                        Opinion delivered by Justice Carlyle.
                                                     Justices Myers and Molberg participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 24th day of May, 2019.




                                               –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LILJUAN RICHARDSON LAWRENCE,                        On Appeal from the Criminal District Court
 Appellant                                           No. 5, Dallas County, Texas
                                                     Trial Court Cause No. F17-29752-L.
 No. 05-18-01101-CR        V.                        Opinion delivered by Justice Carlyle.
                                                     Justices Myers and Molberg participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 24th day of May, 2019.




                                               –4–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LILJUAN RICHARDSON LAWRENCE,                        On Appeal from the Criminal District Court
 Appellant                                           No. 5, Dallas County, Texas
                                                     Trial Court Cause No. F17-29753-L.
 No. 05-18-01102-CR        V.                        Opinion delivered by Justice Carlyle.
                                                     Justices Myers and Molberg participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 24th day of May, 2019.




                                               –5–